

115 HR 4486 IH: To amend section 1908 of title 41, United States Code, to exempt certain contracts from the periodic inflation adjustments to an acquisition-related dollar threshold.
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4486IN THE HOUSE OF REPRESENTATIVESNovember 29, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend section 1908 of title 41, United States Code, to exempt certain contracts from the
			 periodic inflation adjustments to an acquisition-related dollar threshold.
	
		1.Exemption of certain contracts from the periodic inflation adjustments to the acquisition-related
 dollar thresholdSubparagraph (B) of section 1908(b)(2) of title 41, United States Code, is amended by inserting 3131 to 3134, after sections. 